Citation Nr: 0827155	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In May 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the record on appeal.  At 
the hearing, the veteran submitted additional evidence, along 
with a written waiver of initial RO review of this evidence.  
See 38 C.F.R. § 20.1304 (2007).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that he developed a psychiatric 
disorder, including PTSD, as a result of his experiences in 
the Navy.  He states that he worked in a stressful 
environment on the flight deck of multiple ships, primarily 
the U.S.S. Nimitz, during which time he witnessed several 
traumatic events.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In order to award service connection for PTSD, the record 
must contain:  (1) medical evidence diagnosing the condition 
in accordance with the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV)); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) 
(2007); Anglin v. West, 11 Vet. App. 361, 367 (1998). 

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  In this case, 
the evidence does not show, nor does the veteran contend, 
that he served in combat.  38 U.S.C.A. § 1154(b) (West 2002); 
see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 
(2000).

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

In this case, the veteran has alleged multiple in-service 
stressors, including witnessing several aircraft accidents 
while working on the flight deck of the U.S.S. Nimitz.  The 
veteran's attorney has submitted evidence obtained from the 
internet showing the dates of several aircraft accidents 
which reportedly occurred on the U.S.S. Nimitz between 
January 1979 and March 1981.  The veteran's service personnel 
records confirm that the veteran served aboard the U.S.S. 
Nimitz, although the dates of his service aboard this 
aircraft carrier are unclear.  Unfortunately, it is unclear 
from the record on appeal whether the veteran was aboard the 
U.S.S. Nimitz at the time of these accidents.  

In light of the evidence discussed immediately above, 
however, and in light of the evidence of record showing that 
the veteran has been diagnosed as having PTSD as a result of 
his in-service stressors, the Board finds that he has 
provided sufficient detail to trigger VA's duty to assist him 
in obtaining corroborative evidence of his claimed stressors.  
See VA Adjudication Procedure Manual, M21-1 MR, Part III, 
Subpart iv, Chapter 4, section H, Topic 29 (December 13, 
2005).  The Board further notes that the U.S. Court of 
Appeals for Veterans Claims (Court) has provided guidance in 
the corroboration of some types of noncombat stressors, 
including the corroboration, by unit history, of a veteran's 
depiction of rocket attacks.  See e.g. Pentecost v. Principi, 
16 Vet. App. 124 (2002) (finding that records supporting 
Marine veteran's presence with his unit at Da Nang at a time 
when his unit was attacked was sufficient to corroborate the 
stressor, without specifically showing his personal 
participation); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997) (in requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly).  

In addition, the Board notes that the record on appeal 
appears to be incomplete.  In that regard, at his the May 
2008 Board hearing, the veteran's attorney reported that the 
veteran was in receipt of disability benefits from the Social 
Security Administration (SSA).  Records from SSA have not 
been associated with the record on appeal.  Likewise, the 
veteran has reported that he receives regular psychiatric 
treatment at the Causeway Street VA clinic.  Unfortunately, 
the most recent VA clinical records associated with the 
record on appeal are dated in February 2006.  Under these 
circumstances, the RO must make an attempt to obtain 
pertinent records from SSA and VA.  See 38 C.F.R. § 3.159(c) 
(2007) (providing that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists).

Finally, the Board finds that a VA medical examination is 
necessary in connection with the veteran's claim.  The 
veteran has submitted a May 2008 medical examination report 
from a private psychologist who concluded that the veteran 
currently has PTSD and schizoaffective disorder which were 
incurred in or aggravated during service.  

Because it appears that the psychologist did not have access 
to the veteran's claims folder, the probative value of his 
opinion is reduced.  However, given the evidence of record, 
the Board finds that the opinion triggers VA's duty to 
provide a VA psychiatric examination in connection with this 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006) (a medical examination is 
necessary when the evidence indicates that the veteran's 
current disability may be associated with service, but is 
lacking in specificity to support a decision on the merits).  
Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should assist the veteran in 
obtaining evidence to corroborate his 
claimed stressors, particularly with 
respect to the specific aircraft 
accidents which reportedly occurred 
between January 1979 and March 1981 
aboard the U.S.S. Nimitz.  

2.  The RO should obtain VA clinical 
records pertaining to the veteran, 
including records from the Causeway 
Street VA outpatient clinic, for the 
period from March 2006 to the present.  

3.  The RO should contact SSA and obtain 
any records corresponding to the 
veteran's application for disability 
benefits, as well as medical records used 
in reaching its determination.

4.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining the nature and etiology of 
any current psychiatric disorder.  The 
claims file must be made available to the 
examiner in connection with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently has PTSD as a 
result of any corroborated in-service 
stressor.  If the examiner determines 
that a diagnosis of a psychiatric 
disorder other than PTSD is appropriate, 
the examiner should provide an opinion as 
to whether such psychiatric disorder is 
causally related to the veteran's active 
service or any incident therein, 
including service medical records showing 
treatment in March 1984 for adjustment 
problems.  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If the benefits 
sought on appeal are not granted, the 
veteran and his attorney should be issued 
a supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




